Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed June 28, 2021.

Election/Restriction
The applicant has argued that claims 1-8 and 15-21, rather than claims 9-13 and 22-25, read on the elected embodiment of the invention shown in figures 1-7.  The applicant has, however, failed to present arguments as to why claims 1-8 and 15-21 read on figures 1-7 and why claims 9-13 and 22-25 do not read on figures 1-7.  Instead, the applicant has merely stated that figures 1-7 illustrate a UL certified door with bottom clearances up to 1.5” and that figures 8 and 9 illustrate a UL certified door with bottom clearances up to 1.5”.  Thus, the applicant has failed to point out what recitations in claims 1-8 and 15-21 read on figures 1-7 and what recitations in claims 9-13 and 22-25 do not read on figures 1-7.  Accordingly, the applicant’s comments are not persuasive.
It should be pointed out that claim 1 has features that read on and do not read on figures 1-7.  For example, claim 1 recites a door shoe which reads on figures 1-7, but also recites an intumescent seal in an opening between a bottom edge of the fire door and a floor surface which reads on figures 8 and 9.  Note that figures 1-7 show the intumescent seal on an upper surface of a door shoe which faces the bottom edge of the door.  Thus, the intumescent seal is in an opening between a bottom edge of the fire door and the door shoe rather than the floor.  Claim 9, on the other hand, recites an 
Accordingly, the applicant’s election of Group I in the reply filed on June 28, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement and did not adequately argue for the inclusion of claims 1-8 and 15-21 for examination, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawing correction field June 28, 2021 has been approved.  The drawings, however, are still objected to because figures 1A, 1B, 1C, 8A, 8B and 8C show the door sweep with a metal cross sectional shading when the specification sets forth that the door sweep is made from neoprene.  See MPEP 608.02 IX.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “rigid” in claims 13 and 25.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “a 90 minute fire rated door” on line 2 of claim 10 render the claims indefinite because it is unclear if the applicant is referring to the door set forth on line 3 of claim 9 or is attempting to set forth another door in addition to the door set forth above.  Recitations such as “rigid” on line 2 of claims 13 and 25 render the claims indefinite because they are relative terms whose meaning cannot be readily ascertained by one with ordinary skill in the art and they are not defined by the specification.  Recitations such as “end caps” on line 2 of claim 24 render the claims indefinite because it is unclear if the applicant is referring to the end caps set forth in claim 22 or is attempting to set forth end caps in addition to the end caps set forth in claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 268 533 in view of Rissone (US 6442901).  GB 2 268 533 discloses a system for rectifying excessive bottom clearances of door assemblies, the system comprising: 
a door sweep 54 installed on either side of a fire door 50; 
an intumescent seal 40 mounted on a bottom edge of the fire door (claim 9);
GB 2 268 533 is silent concerning end caps.
However, Rissone discloses a fire door having end caps 81 (Fig. 7a) installed on two narrow side ends of the fire door.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide GB 2 268 533 with end caps, as taught by Rissone, to improve the aesthetics of the door and to impede air movement between the door and the door jamb.
	With respect to claim 12, GB 2 268 533 discloses that the door sweep 54 is securely fastened to the fire door while Rissone discloses that the end caps 81 are securely fastened to the fire door.

10 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2 268 533 in view of Rissone as applied to claims 9 and 12 above, and further in view of Abolt et al. (US 2017/0267587).  Abolt et al. discloses a fire door system wherein the system is Underwriters Laboratories Inc. (UL) certified for 90 minutes fire doors as set forth in paragraph 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide GB 2 268 533, as modified above, with a fire rating, as taught by Abolt et al., to enable the door to withstand a fire for at least 90 minutes.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2 268 533 in view of Rissone as applied to claims 9 and 12 above, and further in view of Rokicki et al. (US 4384429).  GB 2 268 533 discloses that the door sweep is fitted with a retaining plate 59, but is silent concerning solid neoprene rubber.
However, discloses a door sweep comprising a solid neoprene rubber seal (not shown, but see column 2, lines 26-29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide GB 2 268 533, as modified above, with a solid neoprene seal, as taught by Rokicki et al., to provide a better seal between the bottom of the door and the floor.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2 268 533 in view of Rissone as applied to claims 9 and 12 above, and further in view of Shaw .
However, Shaw discloses a self-adhesive intumescent sheet material 20 and see lines 10-12 of paragraph 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the intumescent seal 40 of GB 2 268 533, as modified above, with a self-adhesive, as taught by Shaw, to enable a worker to more easily assembly the system.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 268 533 in view of Rissone (US 6442901) as applied to claims 9 and 12 above.
GB 2 268 533, as modified above, is silent concerning the specific method steps for making the system.
However, the assembly of the system, as taught by GB 2 268 533 in view of Rissone would inherently lead to the method steps set forth in claims 22 and 24.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2 268 533 in view of Rissone as applied to claims 22 and 24 above, and further in view of Rokicki et al. (US 4384429).  GB 2 268 533 discloses that the door sweep is fitted with a retaining plate 59, but is silent concerning solid neoprene rubber.
However, Rokicki et al. discloses a door sweep comprising a solid neoprene rubber seal (not shown, but see column 2, lines 26-29).

Additionally, GB 2 268 533, as modified above, is silent concerning the specific method steps for making the system.
However, the assembly of the system, as taught by GB 2 268 533 in view of Rissone and Rokicki et al. would inherently lead to the method steps set forth in claim 23.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2 268 533 in view of Rissone as applied to claims 22 and 24 above, and further in view of Shaw (US 2011/0283627).  GB 2 268 533, as modified above, discloses that the intumescent seal 40 is a rigid intumescent sheet material, but is silent concerning a self-adhesive.
However, Shaw discloses a self-adhesive intumescent sheet material 20 and see lines 10-12 of paragraph 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the intumescent seal 40 of GB 2 268 533, as modified above, with a self-adhesive, as taught by Shaw, to enable a worker to more easily assembly the system.
Additionally, GB 2 268 533, as modified above, is silent concerning the specific method steps for making the system.
.

Response to Arguments
Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive.
The applicant’s argument that GB 2 268 533 fails to disclose an intumescent seal mounted on a bottom edge of the fire door is not found to be persuasive because the web 49 of the channel element 48 is part of the door.  Therefore, the intumescent seal 40 is mounted on the bottom edge of the door.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634